FILED
                            NOT FOR PUBLICATION                             AUG 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 11-30332
                                                      12-30103
               Plaintiff - Appellee,                  12-30227

  v.                                             D.C. No. 3:07-cr-00207-KI

MICHAEL THOMAS COTTRELL, a.k.a.
Michael Thomas Ellis, a.k.a. James Fuller,
a.k.a. William Paynter, a.k.a. Ronald
William Reddy,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                      Garr M. King, District Judge, Presiding

                            Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       In these consolidated appeals, Michael Thomas Cottrell appeals from the

district court’s orders revoking supervised release and the sentences imposed upon


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
revocation. Pursuant to Anders v. California, 386 U.S. 738 (1967), Cottrell’s

counsel has filed briefs stating that there are no grounds for relief, along with

motions to withdraw as counsel of record. We have provided Cottrell the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      A review of the record indicates that these appeals are moot because Cottrell

has completed his custodial sentences and he is no longer serving a term of

supervised release. See Spencer v. Kemna, 523 U.S. 1, 13-14 (1998); United States

v. Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999). We accordingly dismiss these

appeals.

      Counsel’s motions to withdraw are GRANTED.

      DISMISSED.




                                           2                 11-30332 & 12-30103 & 12-30227